DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on October 2, 2020.
Claims 1-10 are currently pending.
Claims 1-10 are currently rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-3, 5-6, and 8-9 are objected to because of the following informalities: 
Claims 1 and 9 recite “the second position and/or the deviation”. For clarification, the Examiner suggests amending this to recite “the second position  or the deviation”
Claim 1 recites “…ascertaining a second geodetic position of the road user from a geodetic traffic device position and a relative position ascertained from sensor data, showing the road user, of at least one surroundings sensor of the traffic device…” For clarification, the Examiner suggest amending this to recite “…ascertaining a second geodetic position of the road user from a geodetic traffic device position and a relative position ascertained from sensor data, showing the road user, from at least one surroundings sensor of the traffic device…”
Claim 2 recites “the traffic device, and/or a WLAN connection and/or mobile wireless direct connection”. For clarification, the Examiner suggests amending this to recite “the traffic device,  or a WLAN connection,  or mobile wireless direct connection”.
Claim 3 recites “a camera and/or a radar sensor and/or a lidar sensor and/or an ultrasonic sensor”. For clarification, the Examiner suggests amending this to recite “a camera  or a lidar sensor  or an ultrasonic sensor”.
Claim 5 recites “the sensor data and/or a recognition feature”. For clarification, the Examiner suggests amending this to recite “the sensor data  or a recognition feature”.
Claim 6 recites “the position determination system and/or a corrected position”. For clarification, the Examiner suggests amending this to recite “the position determination system  or a corrected position”.
Claim 8 recites “to evade and/or brake”. For clarification, the Examiner suggests amending this to recite “to evade  or brake”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ascertainment unit” and “a deviation unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations, “an ascertainment unit” and “a deviation unit,” as recited, are not provided with sufficient description in the specification to distinctly describe the technology involved in the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “an ascertainment unit” and “a deviation unit” are vague and indefinite. For the purpose of a prior art rejection, an “ascertainment unit” has been interpreted to mean a GPS, and “a deviation unit” has been interpreted to mean a processor.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malkes et al. (U.S. Patent Application Publication No. 20190333379 and hereinafter, “Malkes”).

Regarding claim 9, Malkes teaches a traffic device, having a communication device, at least one surroundings sensor, and a control unit, wherein the control unit has:
an ascertainment unit for ascertaining a second geodetic position of a road user from a geodetic traffic device position and a relative position ascertained from sensor data showing the road user of at least one surroundings sensor of the traffic device with first geodetic position of the road user received via the communication device; and
Malkes [0006] discloses “…identifying an object and a first location of the object from the received image data, receiving sensor data from a sensing device, identifying the object and a second location of the object from the received sensor data, and initiating a corrective action after a discrepancy has been identified when the first and the second locations do not match.”
Malkes [0043] discloses “…the system may recognize the vehicles, pedestrians, and road signs present in the image…The positions may be identified in the form of GPS coordinates.”
a deviation unit for ascertaining an item of deviation information describing the second position and/or a deviation of the first position from the second position and for controlling the communication device to emit the deviation information to the road user at least if a limiting value is exceeded by the deviation.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).

Regarding claim 10, Malkes teaches the traffic device as claimed in claim 9, wherein:
it is a motor vehicle or a stationary infrastructure device.
Malkes [0024] discloses “When computer 105 identifies differences in a distance data associated with images captured by camera 102 and with the relative location data received from vehicle computer 102, computer 150 may recalibrate its camera system in an attempt to eliminate discrepancies associated with the different sets of location data.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sutou et al. (U.S. Patent Application Publication No. 20200357284 and hereinafter, “Sutou”) in view of Malkes et al.

Regarding claim 1, Sutou teaches a method for determining the position of a non-motorized road user, in particular a pedestrian or cyclist, wherein the road user carries a mobile terminal, in particular a mobile phone, which is used for direct communication at least with a communication device of a traffic device operated in surroundings around the road user, wherein the method comprises the following steps: 
ascertaining a first geodetic position of the road user in a position determination device, which uses a global navigation satellite system, of the terminal;
Sutou [0027] discloses “Here, the smartphones 210a and 210b are associated with the objects 201a and 201b, respectively. That is, position information acquired by a GPS function of each of the smartphones 210a and 210b represents the position of each of the objects 201a and 201b, respectively.”
transmitting the first geodetic position to a traffic device;
Sutou [0037] discloses “[Each of the smartphones 210a and 210b] unicasts a response signal Sa including the object information regarding the object to the vehicle 200.”
Sutou Fig. 1 (provided below) depicts objects 201a and 201b surrounding vehicle 200, where the objects may be humans (e.g., pedestrians or cyclists).
wherein at least if a limiting value for a deviation of the first position from the second position is exceeded, transmitting an item of deviation information describing the second position and/or the deviation from the traffic device to the mobile terminal;
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).
Sutou does not expressly teach:
in a control unit of the traffic device, ascertaining a second geodetic position of the road user from a geodetic traffic device position and a relative position ascertained from sensor data, showing the road user, of at least one surroundings sensor of the traffic device
and using the deviation information to correct the position ascertainment in the position de- termination device.
However, Malkes teaches:
in a control unit of the traffic device, ascertaining a second geodetic position of the road user from a geodetic traffic device position and a relative position ascertained from sensor data, showing the road user, of at least one surroundings sensor of the traffic device
Malkes [0006] discloses “…identifying an object and a first location of the object from the received image data, receiving sensor data from a sensing device, identifying the object and a second location of the object from the received sensor data, and initiating a corrective action after a discrepancy has been identified when the first and the second locations do not match.”
and using the deviation information to correct the position ascertainment in the position de- termination device.
Malkes [0006] discloses “…identifying the object and a second location of the object from the received sensor data, and initiating a corrective action after a discrepancy has been identified when the first and the second locations do not match.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a relative position and correcting the position ascertainment, as taught in Malkes, “to improve both the function of autonomous navigation and to improve communications between autonomous vehicles and traffic control systems.”

Regarding claim 2, Sutou in combination with Malkes teaches the method as claimed in claim 1, wherein Sutou further teaches:
the first geodetic position is transmitted in the scope of a status message, which is in particular emitted cyclically, to the traffic device, and/or a WLAN connection and/or mobile wireless direct connection is used for communication of the mobile terminal with the traffic device.
Sutou [0039] discloses “Therefore, the smartphone 210b associated with the object 201b unicasts the response signal Sa to the vehicle 100.”
The Examiner notes that unicast transmission encompasses wireless communication.

Regarding claim 3, Sutou in combination with Malkes teaches the method as claimed in claim 1, wherein Sutou further teaches:
a camera and/or a radar sensor and/or a lidar sensor and/or an ultrasonic sensor is used as a surroundings sensor.
Sutou [0007] discloses “In the present technology, the object detection section detects an object that is present in surroundings. For example, the object detection section includes an external sensor such as a camera or a radar attached to a vehicle.”

Regarding claim 4, Sutou in combination with Malkes teaches the method as claimed in claim 1, wherein Malkes further teaches:
the first position is considered in the ascertainment of the second position, in particular in the context of an assignment of the transmitter of the first position to an object detected in the sensor data.
Malkes [0006] discloses “…identifying an object and a first location of the object from the received image data, receiving sensor data from a sensing device, identifying the object and a second location of the object from the received sensor data, and initiating a corrective action after a discrepancy has been identified when the first and the second locations do not match.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a relative position and correcting the position ascertainment, as taught in Malkes, “to improve both the function of autonomous navigation and to improve communications between autonomous vehicles and traffic control systems” (Malkes [0005]).

Regarding claim 7, Sutou in combination with Malkes teaches the method as claimed in claim 1, wherein Sutou further teaches:
the traffic device is a stationary infrastructure device or a motor vehicle.
Sutou Fig. 1 (provided below) depicts that the traffic device may be a motor vehicle (200).

    PNG
    media_image1.png
    420
    432
    media_image1.png
    Greyscale

Sutou et al. Figure 1

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sutou et al. in view of Malkes et al., further in view of Baghsorkhi et al. (U.S. Patent Application Publication No. 20190138007 and hereinafter, “Baghsorkhi”).

Regarding claim 5, Sutou in combination with Malkes does not expressly teach the method as claimed in claim 1, wherein:
for an assignment of the transmitter of the first position to an object detected in the sensor data, a movement history of the road user transmitted in particular with the first position is compared to a movement history of the object ascertained from the sensor data and/or a recognition feature, which is transmitted with the first position and is detectable by at least one of the at least one surroundings sensor, is established on the object.
However, Baghsorkhi teaches:
for an assignment of the transmitter of the first position to an object detected in the sensor data, a movement history of the road user transmitted in particular with the first position is compared to a movement history of the object ascertained from the sensor data and/or a recognition feature, which is transmitted with the first position and is detectable by at least one of the at least one surroundings sensor, is established on the object.
Baghsorkhi [0028] discloses “…an autonomous vehicle fuses the sensor data together by combining data generated from different sensors to obtain additional information on the environment. For example, an autonomous vehicle may include two cameras and a LIDAR sensor.”
Baghsorkhi [0029] discloses “An example autonomous vehicle generates perspectives for each n time step that the sensors generate data based on the environment. The autonomous vehicle tracks objects (e.g., other nodes in the environment, wildlife, debris, etc.) in the environment by determining objects in each n time step perspective, identifying the objects, and tracking the location of the object in the environment. The autonomous vehicle also determines an intent of the objects in the environment based on the current location of the object and past locations of the object.”
Baghsorkhi [0082] discloses “…the example state determiner/object tracker 506 identifies objects in the environment for which sensor data is missing across multiple time steps (e.g., multiple iterations). Objects in the environment include nodes in the environment as well as other objects in the environment (e.g., pedestrians, bicycles, animals, etc.).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object recognition disclosed in Sutou to incorporate a movement history, as taught in Baghsorkhi, to “accurately determine the trajectory and intent of the objects in the environment” (Baghsokhi [0099]).

Regarding claim 8, Sutou in combination with Malkes does not expressly teach the method as claimed in claim 7, wherein:
the first motor vehicle has a safety system which is designed to use the first position even if the second position is not available, in particular to evade and/or brake for the road user.
However, Baghsorkhi teaches:
the first motor vehicle has a safety system which is designed to use the first position even if the second position is not available, in particular to evade and/or brake for the road user.
Baghsorkhi [0059] discloses “If the threshold amount of time between the transmission and the current time step has passed and the request is high priority, the vehicle control system 206 cancels the first local path plan (e.g., the local path plan computed for the first autonomous vehicle 102). After the vehicle control system 206 cancels the first local path plan, the vehicle control system 206 updates the local path plan. For examples, the vehicle control system 206 maintains the previous local path plan to avoid intersecting the missing object.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the position determination disclosed in Sutou to incorporate using a first position even if the second position is not available, as taught in Bagsorkhi, to maintain safe navigation within an environment (Baghsorkhi [0217]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sutou et al. in view of Malkes et al., further in view of Adams et al. (U.S. Patent Application Publication No. 20200372285 and hereinafter “Adams”). 

Regarding claim 6, Sutou in combination with Malkes does not expressly teach the method as claimed in claim 1, wherein:
the deviation information is used to recalibrate the position determination system and/or a corrected position of the road user is ascertained from the first position and the second position, in particular by a weighted combination.
However, Adams teaches:
the deviation information is used to recalibrate the position determination system and/or a corrected position of the road user is ascertained from the first position and the second position, in particular by a weighted combination.
Adams [0091] discloses “For instance, the first position and the second position (along with any number of additional positions of the feature) may be combined by performing a weighted average of the first position, the second position, and/or any additional positions of the feature. Weights of the weighted average may be based at least in part on a distance of an image sensor used to capture an image depicting the feature of the object to the position of the object (e.g., determined using lidar, TOF, map data, or the like).”
The Examiner notes that the object may be a pedestrian as specified in Adams [0011].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pedestrian detection disclosed in Sutou to incorporate a weighted average of its positions, as taught in Adams, to “avoid collisions with oncoming traffic and/or pedestrians by updating the location of the vehicle earlier and with greater accuracy, which may improve safety outcomes, performance, and/or accuracy” (Adams [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacobus et al. (U.S. Patent No. 10,909,866) discloses using sensor information and object recognition with Vehicle-to-Pedestrian (V2P) communication to enable collision detection and obstacle avoidance in a world 3D model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662